FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                              VIVIAN LONG
                                                                                        Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building                   P. O. Box 9540
                                                                                      79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                     (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                         January 12, 2015

Julie Goen Panger                                  Jeffrey S. Ford
THE KIECHLER LAW FIRM PLLC                         Assistant Criminal District Attorney
619 Broadway                                       P.O. Box 10536
Lubbock, TX 79401                                  Lubbock, TX 79408
* DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00389-CR, 07-14-00410-CR
          Trial Court Case Number: 2013-437,920, 2013-400,018

Style: Steven Regalado v. The State of Texas

Dear Counsel:

          The following has been filed in the captioned appeal:

                     Supplemental Clerk's Record (1 volume)

                                                     Very truly yours,
                                                     Vivian Long
                                                     VIVIAN LONG, CLERK


 xc:       Honorable Bradley S. Underwood (DELIVERED VIA E-MAIL)
           Barbara Sucsy (DELIVERED VIA E-MAIL)